                                            CLERK’S MINUTE SHEET
                                   IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                            Before the Honorable Laura Fashing
                                                      Initial Appearance
Case Number:                CR 17-3403 JP                         UNITED STATES vs. REANO
Hearing Date:               5/18/2020                             Time In and Out:          1:41-2:09
Courtroom Deputy:           N. Maestas                            Courtroom:                ABQ Zoom
Defendant:                  Raylan Reano                          Defendant’s Counsel:      Aric G Elsenheimer
AUSA:                       Sarah Mease                           Pretrial/Probation:       Christopher Fiedler
Interpreter:                N/A                                   Witness:
Initial Appearance
☒     Defendant received a copy of charging document
☒     Court advises defendant(s) of possible penalties and all constitutional rights
☒     Defendant currently has Court appointed counsel
☒     Government moves to detain                                  ☐ Government does not recommend detention
☐     Set for                                                     on                               @
Preliminary/Show Cause/Identity
☐     Defendant
☐     Court finds probable cause                                  ☐    Court does not find probable cause
Detention
☐     Defendant waives Detention Hearing
      Government and USPO address Court regarding detention; Defense counsel asks that Defendant remain released;
☒     USPO alerts Court that a Second Amended Petition has been filed and a warrant was requested; Defense counsel
      requests hearing be rescheduled; Hearing tentatively rescheduled to 5/22/2020
Custody Status
☐     Defendant
☐     Conditions
Other
☒     Defendant waives personal presence at hearing/Court accepts Defendant’s waiver
☐     Matter referred to    for Final Revocation Hearing
☐
